DETAILED ACTION

Examiner’s Notes
Since the reference citation was not provided on the record in the previous ‘Notice of Allowability’ mailed on 03/11/2022, the current ‘Corrected Notice of Allowability’ including PTO-892 Form supersedes the previous ‘Notice of Allowability’ mailed on 03/11/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jae Hahn on 02/07/2022.

	The application has been amended as follows:

In the claims filed on 12/18/2020:
In claim 1 at lines 7-8, please delete the word(s) “that of the host”, and insert the word(s) --a highest occupied molecular orbital (HOMO) energy level of the anthracene-based host-- after the word(s) “value than”.
In claim 3 at line 2, please insert the word(s) --anthracene-based-- before the word(s) “host”.
In claim 4 at line 2, please insert the word(s) --anthracene-based-- before the word(s) “host”.
In claim 5 at lines 2-3, please delete the word(s) “a hole mobility for”, and insert the word(s) --wt% of-- before the word(s) “the dopant”.
In claim 6 at line 1, please insert the word(s) --the-- before the word(s) “substituents Ar11”.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, FUKASE (JP 2015201279 A, see English Machine Translation) teaches the state of the art of an organic light-emitting element comprising a first electrode, a second electrode, a hole transport layer, and light-emitting layer and ZOLLNER (DE 102012007795 B3, see English Machine Translation) teaches the hole assist dopant material required by the claim 1.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the light-emitting layer includes a dopant, which is an amine compound represented by the following Chemical Formula B or C: [Chemical Formula B] [Chemical Formula C] wherein, …, and an aryloxy of 6 to 24 carbon atoms”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726